Case 9:18-cv-80176-BB Document 443-4 Entered on FLSD Docket 03/30/2020 Page 1 of 11




                     EXHIBIT D
Case 9:18-cv-80176-BB Document 443-4 Entered on FLSD Docket 03/30/2020 Page 2 of 11




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

    IRA KLEIMAN, as the personal                               CASE NO.: 9:18-cv-80176-BB
    representative of the Estate of David
    Kleiman, and W&K Info Defense
    Research, LLC

           Plaintiffs,

    v.

    CRAIG WRIGHT

           Defendant.


    PLAINTIFF IRA KLEIMAN’S CORRECTED THIRD SET OF INTERROGATORIES

          Pursuant to Federal Rules of Civil Procedure 26 and 33 and Local Rule 26.1, Plaintiff Ira

   Kleiman, as personal representative of the estate of David Kleiman, hereby serves the following

   Interrogatories, and request that within thirty (30) days after service, Defendant Craig Wright

   answer the Interrogatories fully, in writing, and under oath.

                                                DEFINITIONS

                  For the purposes of these interrogatories, the following definitions shall apply:

          1.      The term “Plaintiffs” shall mean IRA KLEIMAN, as the personal representative of

   the Estate of David Kleiman, and W&K Info Defense Research, LLC.

          2.      The terms “Defendant,” “you,” “yours” and/or “yourselves” shall mean Defendant

   Craig Wright and any Person or Trust (as defined herein) of which Craig Wright is a manager,

   director, officer, trustee, or beneficiary of, or whom any of the aforementioned control.

          3.      The term “Action” shall mean the lawsuit currently pending Ira Kleiman, et al. v.

   Craig Wright, Case No. 9:18-cv-80176-BB in the U.S. District Court, Southern District of Florida.
                                                    1
Case 9:18-cv-80176-BB Document 443-4 Entered on FLSD Docket 03/30/2020 Page 3 of 11




          4.      The terms “document” or “documents” shall mean any written, typewritten,

   handwritten, printed, graphic, photographic, electronic or recorded materials, including, but not

   limited to the following: correspondence and drafts of correspondence; e-mails; SMS messages;

   Whatsapp messages; Signal messages; Twitter DMs; Facebook messages; message board posts or

   DMs; any other form of messages or communications; code; programming; notes or summaries of

   conversations; forms; schedules or worksheets; memoranda; reports; comments; worksheets;

   plans; minutes; notes; notices or notifications; findings; brochures; circulars; bulletins;

   advertisements; records; summaries or other reports of conferences, meetings, visits, surveys,

   discussions, inspections, and examinations; journals; logs; ledgers; balance sheets; profit and loss

   statements; purchase orders; quotations; estimates; invoices; bids; receipts; pledge commitments;

   acknowledgments; credit memoranda; contract or lease offers or proposals; income tax returns;

   check stubs (front and back); sales vouchers or records; executed or proposed agreements;

   contracts; deeds; franchise agreements; licenses; leases; insurance policies and riders or options;

   proposals; diaries; desk calendars; appointment books; evaluations; applications; telephone call

   books, notes or records; affidavits, deposition transcripts, statements or summaries or excerpts

   thereof; stenographic notes; financial data; newspaper or magazine articles; pamphlets; books;

   texts; notebooks; magazines; manuals; publications; notepads; tabulations; data compilations;

   calculations; or computations; schedules; drafts; charts and maps; forecasts and projections;

   feasibility studies; drawings, designs, plans, specifications; graphs, blueprints, sketches, or

   diagrams; printouts or other stored information from computers or other information retention or

   processing systems; hard drives, USB drives, disks, CD’s, DVD’s, tapes, videotapes; photographic

   matter or sound reproduction matter however produced, reproduced or stored; computer data of

   any kind whatsoever; any exhibits, attachments, or schedules to or with the foregoing; any drafts
                                                        2
Case 9:18-cv-80176-BB Document 443-4 Entered on FLSD Docket 03/30/2020 Page 4 of 11




   of the foregoing; any of the foregoing that exist in a form by which they are protected by computer

   encryption; any copies or duplicates of the foregoing that are different because of marginal or

   handwritten notations, or because of any markings thereon; the inclusion of specific examples

   within any individual request does not limit the definition provided herein and should be viewed

   as merely as examples meant to facilitate production.

          5.       “Copy” when used in reference to a document means any color, or black and white

   facsimile reproduction of a document, regardless of whether that facsimile reproduction is made

   by means of carbon papers, pressure sensitive paper, xerography or any other means of process.

          6.      “Communication” and “communicate” shall mean any recordation, exchange or

   transfer of information, whether in writing, audio, oral or other form, including, but not limited to,

   memoranda or notes, telephone conversations and meetings, letters, telegraphic and telex

   communications, email communications, SMS messages, Twitter DMs, Facebook messages,

   Whatsapp messages, Signal messages, any other form of messages or communications, blogs,

   voicemails, and includes all information relating to all oral or written communications and

   “documents” (as herein above defined), whether or not such document, or information contained

   herein was transmitted by its author to any other person; the inclusion of specific examples within

   any individual request does not limit the definition provided herein and should be viewed as merely

   as examples meant to facilitate production.

          7.      “Person” or “persons” shall mean each and every individual, corporation,

   partnership, joint venture, social or political organization, or any other entity, incorporated or

   unincorporated, or encompassed within the usual and customary meaning of “person” or

   “persons.”



                                                         3
Case 9:18-cv-80176-BB Document 443-4 Entered on FLSD Docket 03/30/2020 Page 5 of 11




           8.      “Agent” shall mean: any agent, employee, officer, director, attorney, independent

   contractor or any other person acting at the direction of or on the behalf of another.

           9.      “Date” shall mean the exact day, month and year if ascertainable or, if not, the best

   approximation, including relationship to other events.

           10.     The term “materials” shall mean (1) the elements, constituents, or substances of

   which something is composed or can be made; something (as data) that may be worked into a more

   finished form (2) apparatus necessary for doing or making something; (3) The substance or

   substances out of which a thing is or can be made; and/or (4) Tools or apparatus for the

   performance of a given task.

           11.     The term “third party” or “third parties” refers to individuals or entities that are not

   a party to this action.

           12.     “Identify” when used in reference to:

                   a.        a person, shall mean to state his or her full and present or last known address

           (including zip code), phone number and present or last known position or business

           affiliation (designating which), and the job description;

                   b.        a firm, partnership, corporation, proprietorship, entity/business, or

           association, shall mean to state its full name and present or last known address (designating

           which) and to state the name and address of each person within the entity likely to have

           knowledge of the relationship between the entity and Plaintiffs or Defendant in this Action;

                   c.        a document, shall mean the date, author, sender, recipient, type of document

           or some other means of identifying it and its present location and custodian;

                   d.        an oral communication, shall mean the date, the communicator,

           communicate, and the nature of the communication;
                                                           4
Case 9:18-cv-80176-BB Document 443-4 Entered on FLSD Docket 03/30/2020 Page 6 of 11




                  e.      in the case of a document within the possession, custody or control of

          Defendant, whether Defendant will make it available to Plaintiff’s counsel for inspection

          and/or copying;

                  f.      in the case of a document that was, but is no longer in the possession,

          custody or control of Defendant, what disposition has been made of the document.

                  g.      a public key or public address shall mean the entire public key and hashed

          public address and the date you came to possess the private keys and/or the identification

          of the possessor of the private keys.

          13.     As used in this Interrogatory, the singular shall include the plural, and vice versa;

   the use of the word “any” shall include and encompass the word “all,” and vice versa; the use of

   the disjunctive shall include the conjunctive, and vice versa; and, unless context indicates

   otherwise, the use of any gender includes all other genders.

          14.     The term “cryptocurrency” shall mean any digital currency in which encryption

   techniques are used to regulate the generation of units of currency and verify the transfer of funds,

   operating independently of a central bank. It shall include, but not be limited to, Bitcoin, Bitcoin

   Cash, Bitcoin Cash SV, any other “forked asset” as defined by the Amended Complaint (D.E. 24),

   and Etherium’s Ethers.

          15.     The term “balance” in reference to a public key and public address shall mean the

   amount of cryptocurrency units associated with that public key or address.

          16.     The term “trust” shall include any arrangement, entity, vehicle, agreement, deed, or

   relationship, in any jurisdiction, where the person with title or control over property has duties to

   deal with it for another’s benefit. Due to variances in various jurisdictions’ laws, this definition

   should not be given an overly formulistic construction, but a liberal one. It should include any
                                                        5
Case 9:18-cv-80176-BB Document 443-4 Entered on FLSD Docket 03/30/2020 Page 7 of 11




   arrangement bearing a similarity to a “trust,” and any such arrangement you (or others) have

   actually referred to as a “trust.”

           17.     The term “mine” or “mining” shall refer to process by which transactions for a

   cryptocurrency are verified and added to the blockchain digital ledger.

           18.     The interrogatories set forth below relate to the time period of January 2006 through

   the present.




                                                         6
Case 9:18-cv-80176-BB Document 443-4 Entered on FLSD Docket 03/30/2020 Page 8 of 11




                                       INTERROGATORIES

   INTERROGATORY NO. 7: Identify the locations of any and all computer devices used by either

   You, Dave Kleiman, or W&K Info Defense Research, LLC to mine any cryptocurrency between

   October 1, 2008 and January 1, 2014. The response to this interrogatory shall include both the

   present location of any and all such computing devices as well as the location at the time of the

   cryptocurrency mining activities.

   INTERROGATORY NO. 8: Identify all persons that you sent cryptocurrency to, or received

   cryptocurrency from between January 1, 2009 and January 1, 2015.            For purposes of this

   Interrogatory, if you are unaware of the identity of an individual and/or entity to which you sent

   or received bitcoin from, please provide as many details concerning the identity of the individual

   and/or entity as possible.

   INTERROGATORY NO. 9: For each individual identified in Interrogatory No. 8, please identify

   the time and date of the transaction, the amount of the transaction, as well as the public key and

   public address you used for the cryptocurrency transaction.

   INTERROGATORY NO. 10: Describe all computer, software, and intellectual property related

   projects in which you worked, in any capacity, with Dave Kleiman. For purposes of this

   Interrogatory, describe the contributions both you and Dave Kleiman made to each project

   identified.

   INTERROGATORY NO. 11: Identify all Persons with knowledge of Dave Kleiman’s

   involvement in Bitcoin.

   INTERROGATORY NO. 12: What is the total value of all assets held by you, or held for your

   benefit?



                                                       7
Case 9:18-cv-80176-BB Document 443-4 Entered on FLSD Docket 03/30/2020 Page 9 of 11




   INTERROGATORY NO. 13: Explain in detail all aspects of the business relationship among

   you, Dave Kleiman, and W&K Info Defense Research, LLC (“W&K”)?

   INTERROGATORY NO. 14: Identify any and all projects and activities that were conducted

   by or through any combination of you, Dave Kleiman, and/or W&K?

   INTERROGATORY NO. 15: Explain how exactly the contracts attached to the Second

   Amended Complaint as exhibits 5, 10, and 15, fit into this relationship among you, Dave

   Kleiman, and W&K?

   INTERROGATORY NO. 16: Identify all cryptocurrency, intellectual property, and other assets

   that were created, due to this relationship between you, Dave Kleiman, and/or W&K?

   INTERROGATORY NO. 17: Provide all contact information for Uyen Nguyen, including

   email accounts, phone numbers, addresses, social media account information, etc.

    Dated: January 18, 2019.                       Respectfully submitted,

                                                   s/ Velvel (Devin) Freedman
                                                   Velvel (Devin) Freedman, Esq.
                                                   BOIES SCHILLER FLEXNER LLP
                                                   100 SE Second Street, Suite 2800
                                                   Miami, Florida 33131
                                                   Telephone: (305) 539-8400
                                                   Facsimile: (305) 539-1307
                                                   vfreedman@bsfllp.com

                                                   Kyle W. Roche, Esq.
                                                   Admitted Pro Hac Vice
                                                   BOIES SCHILLER FLEXNER LLP
                                                   333 Main Street
                                                   Armonk, NY10504
                                                   Telephone: (914) 749-8200
                                                   Facsimile: (914) 749-8300
                                                   kroche@bsfllp.com

                                                   Counsel to Plaintiff Ira Kleiman as Personal
                                                   Representative of the Estate of David Kleiman
                                                   and W&K Info Defense Research, LLC.
                                                     8
Case 9:18-cv-80176-BB Document 443-4 Entered on FLSD Docket 03/30/2020 Page 10 of 11




                                    CERTIFICATE OF SERVICE

                   I HEREBY CERTIFY that on January 18, 2019, a true and correct copy of the
    foregoing was served on all counsel of record identified on the Service List below via e-mail:

     Andres Rivero, Esq.
     Jorge A. Mester, Esq.
     Alan H. Rolnick, Esq.
     Daniel Sox, Esq.
     RIVERO MESTRE LLP
     2525 Ponce de Leon Boulevard
     Suite 1000
     Coral Gables, FL 33134
     305-445-2500
     (305) 445-2505 (fax)
     arivero@riveromestre.com
     jmestre@riveromestre.com
     arolnick@riveromestre.com
     dsox@riveromestre.com
     receptionist@riveromestre.com

                                                      /s/ Velvel (Devin) Freedman
                                                      Velvel (Devin) Freedman




                                                        9
Case 9:18-cv-80176-BB Document 443-4 Entered on FLSD Docket 03/30/2020 Page 11 of 11




                                   NOTARY ATTESTATION


           I, ________________________________, DO HEREBY AFFIRM THAT THE
    ANSWERS TO ALL OF THE ABOVE INTERROGATORIES ARE TRUE AND CORRECT TO
    THE BEST OF MY PERSONAL AND PROFESSIONAL KNOWLEDGE.



    The foregoing instrument was acknowledged before me on this _____________ day of
    _____________, 2019, by ________________________, who is personally known to me or has
    produced ____________________________ as a valid form of identification for these purposes.
    State of            )
                        )
    County of           )
    (Please indicate)



    _______________________________________
    Notary public sign


    _______________________________________
    Notary public print


    _______________________________________
    Commission number and expiration date of same




                                                    10
